Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Goehring on 05 April 2021.
The application has been amended as follows: 
Claim 36 line 3, “providing the crop in a culture substrate of a multi-layer” was changed to --growing the crop in a culture substrate in a multi-layer--
Claim 36 line 5, “layers” was changed to --shelves--
Claim 36, line 6, “layers” was changed to --shelves--
Claim 36, line 10, “layers” was changed to --shelves--
Claim 36, line 13, “layers” was changed to --shelves--
Claim 36, line 25, “layers” was changed to --shelves--
Claim 36, line 33, “to force” was changed to --forcing--
Claim 36, line 35, “to control” was changed to --controlling--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record all fails to show, and fails to make obvious, either alone and/or in combination a method for producing and harvesting a crop in a daylight-free environment comprising:
growing the crop in a culture substrate in a multi-layer daylight-free cultivation system having a number of cultivation shelves above one another,
in each of said cultivation shelves, a photosynthesis of the crop by controlling a light spectrum supplied to the crop from light emitting diodes, controlling, in each of said cultivation shelves, a root temperature of a root system of the crop at a desired value,
controlling, in each of said cultivation shelves, carbon dioxide assimilation of a leaf system of the crop by controlling a leaf temperature difference of the leaves compared to ambient temperature, wherein, in each of said cultivation shelves, the control of photosynthesis by controlling the light spectrum, the control of the root temperature, and the control of the carbon dioxide assimilation by controlling a leaf temperature difference of the leaves compared to ambient temperature are adapted to one another, 
forcing the crop into an intended carbon dioxide assimilation and/or mode of growth, and
controlling an evaporation of said crop via the leaf by regulating a correct amount of energy on the leaf.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



06 April 2021